     Case 2:19-cv-00667-TLN-DMC Document 47 Filed 08/19/20 Page 1 of 3

 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                               EASTERN DISTRICT OF CALIFORNIA

10

11    SIDNEY PETILLO,                                   No. 2:19-cv-00667-TLN-DMC
12                       Plaintiff,
13           v.                                         ORDER
14    HAINEY, et al.,
15                       Defendants.
16

17          Plaintiff, a prisoner proceeding pro se, brings this civil rights action pursuant to 42 U.S.C.

18   § 1983. Pending before the Court is Plaintiff’s motion “on consent for affirming judgment.”

19   (ECF No. 35.)

20          Plaintiff’s motion is roughly hand-written, contains various fragmented sentences, and is

21   generally difficult to understand. However, the Court interprets Plaintiff’s motion as a request for

22   this Court to reconsider its July 16, 2020 order adopting the Magistrate Judge’s June 19, 2020

23   findings and recommendations. In its July 16, 2020 order, the Court dismissed various

24   Defendants from Plaintiff’s action and allowed his complaint to proceed against the remaining

25   Defendants. Plaintiff now appears to request that the Court reconsider these dismissals.

26          The Court may grant reconsideration under Federal Rules of Civil Procedure 59(e) and

27   60. Generally, a motion for reconsideration of a final judgment is appropriately brought under

28   Federal Rule of Civil Procedure 59(e). See Backlund v. Barnhart, 778 F.2d 1386, 1388 (9th
                                                       1
     Case 2:19-cv-00667-TLN-DMC Document 47 Filed 08/19/20 Page 2 of 3

 1   Cir. 1985) (discussing reconsideration of summary judgment); see also Schroeder v.

 2   McDonald, 55 F.3d 454, 458–59 (9th Cir. 1995). Under Rule 59(e), three grounds may justify

 3   reconsideration: (1) an intervening change in controlling law; (2) the availability of new

 4   evidence; or (3) the need to correct clear error or prevent manifest injustice. See Kern-Tulare

 5   Water Dist. v. City of Bakersfield, 634 F. Supp. 656, 665 (E.D. Cal. 1986), rev’d in part on

 6   other grounds, 828 F.2d 514 (9th Cir. 1987), cert. denied, 486 U.S. 1015 (1988); see also 389

 7   Orange Street Partners v. Arnold, 179 F.3d 656, 665 (9th Cir. 1999); accord School Dist. No.

 8   1J v. ACandS, Inc., 5 F.3d 1255, 1263 (9th Cir. 1993).

 9          Under Rule 60(a), the Court may grant reconsideration of final judgments and any order

10   based on clerical mistakes. See Fed. R. Civ. P. 60(a). Under Rule 60(b), the Court may grant

11   reconsideration of a final judgment and any order based on: (1) mistake, inadvertence, surprise,

12   or excusable neglect; (2) newly discovered evidence which, with reasonable diligence, could not

13   have been discovered within ten days of entry of judgment; and (3) fraud, misrepresentation, or

14   misconduct of an opposing party. See Fed. R. Civ. P. 60(b)(1)–(3).

15          The Court is also authorized to reconsider a non-final order under its inherent powers and

16   Federal Rule of Civil Procedure 54(b). See Fed. R. Civ. P. 54(b); City of Los Angeles, Harbor

17   Div. v. Santa Monica Baykeeper, 254 F.3d 882, 885 (9th Cir. 2001). With respect to non-final

18   orders, the Ninth Circuit has recognized that “[a]s long as a district court has jurisdiction over the

19   case, then it possesses the inherent procedural power to reconsider, rescind, or modify an

20   interlocutory order for cause seen by it to be sufficient.” Santa Monica Baykeeper, 254 F.3d at
21   885 (internal quotation marks omitted). A district court may reconsider and reverse a previous

22   interlocutory decision for any reason it deems sufficient, even in the absence of new evidence or

23   an intervening change in the controlling law. Abada v. Charles Schwab & Co., Inc., 127 F. Supp.

24   2d 1101, 1102 (S.D. Cal. 2000). Still, a court should not revisit its own decisions unless

25   extraordinary circumstances show that its prior decision was wrong. Christianson v. Colt Indus.

26   Operating Corp., 486 U.S. 800, 816 (1988).
27          Here, the Court finds that reconsideration of its July 16, 2020, non-final order is not

28   warranted. Plaintiff’s motion vaguely asks that the Court “amend [its] decision” but does not
                                                        2
     Case 2:19-cv-00667-TLN-DMC Document 47 Filed 08/19/20 Page 3 of 3

 1   provide further explanation. (See ECF No. 35.) Plaintiff’s motion references numerous prior

 2   cases but does not explain what legal principles he means to invoke, nor how they relate to his

 3   current motion. Plaintiff also does not make any sort of argument that either: (1) there has been

 4   an intervening change in controlling law; (2) new evidence has become available which warrant

 5   consideration; or (3) there has been either a clear error or credible risk of manifest injustice.

 6   Because there do not appear to be proper grounds upon which to grant reconsideration of the

 7   Court’s adopting order, Plaintiff’s motion for reconsideration is DENIED.

 8          Accordingly, it is HEREBY ORDERED that:

 9          1. Plaintiff’s motion “on consent for affirming judgment” (ECF No. 35) is DENIED; and

10          2. No further motions for reconsideration of the adopting order (ECF No. 34) will be

11   considered.

12   DATED: August 18, 2020

13

14

15
                                                                  Troy L. Nunley
16
                                                                  United States District Judge
17

18

19

20
21

22

23

24

25

26
27

28
                                                         3
